Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090220869 A1 (Takai) in view of US 20190369484 A1 (Tu).
Regarding Claims 1 and 5, Takai discloses a reflection-type mask and a method of manufacturing said mask. The mask described by Takai is a phase shift mask (paragraph 0040) for extreme ultraviolet (EUV) lithography (paragraph 0003). The mask has a substrate (11), on which a multilayer reflective film (12), a capping layer (13), a buffer layer (14), and a photoabsorber layer (15) are formed (paragraph 0044, see also Fig. 1). As can be seen in Fig. 2C of Takai, the buffer layer includes a plurality of openings exposing the surface of the capping layer (paragraph 0056). The capping layer is ruthenium (Ru) or titanium oxide (TiO) (paragraph 0047). The buffer layer functions as an etching top layer when the photoabsorber layer is etched (paragraph 0048). If chromium is used in the photoabsorber layer, a material capable of functioning as an etching stop layer other than chromium is used for the buffer layer (paragraph 0052). The photoabsorber layer may be a material containing tantalum (such as tantalum nitride, TaN) or a material containing chromium (such a chromium nitride, CrN) (paragraph 0050). The photoabsorber layer is disclosed to be about 50 nm (paragraph 0053). However, Takai is silent in regards to the thickness of the buffer layer. Tu teaches a mask and a method of manufacturing a mask. Tu teaches a mask having a substrate (Tu, paragraph 0015) with a reflective layer (Tu, paragraph 0015), a capping layer (Tu, paragraph 0019), a buffer layer (Tu, paragraph 0018), and an absorber layer (Tu, paragraph 0015) deposited onto the substrate. The buffer layer of Tu is said to be 2 nm to 5 nm (Tu, paragraph 0018). Takai and Tu are analogous art because both references pertain to masks and their manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a buffer layer with a thickness less than the absorber layer, as taught by Tu, for the mask disclosed by Takai because layer thickness can be adjusted based on etching characteristics of the layers to provide process flexibility and reduce manufacturing time and costs (see Tu, paragraph 0016).
Regarding Claim 2, Takai discloses that the absorber film may be a material containing chromium, such as chromium nitride (CrN) (paragraph 0050).
Regarding Claim 3, Takai discloses that the absorber film may be chromium nitride (paragraph 0050). While not explicitly stated, it is expected that the chromium nitride disclosed in Takai has a nitrogen content between 5 and 70 atomic%.
Regarding Claim 4, Takai discloses that the photoabsorber layer comprises two sublayers that are sequentially stacked (see items 15a and 15b in Fig. 1). The layer 15a is made of tantalum nitride or chromium nitride (paragraph 0050), while the layer 15b is made of tantalum oxide or chromium nitride (paragraph 0051). Thus, a discontinuity in the nitrogen content in the two layers exists.
Regarding Claim 7, Takai discloses that the phase difference between light radiated from the absorbing portion to the outside of the mask and light radiate to the outside through the opening is between 175 and 185 degrees (paragraph 0053).
Regarding Claims 8 and 13, Takai discloses a mask having a substrate (11), on which a multilayer reflective film (12), a capping layer (13), a buffer layer (14), and a photoabsorber layer (15) are formed (paragraph 0044, see also Fig. 1). Takai further discloses that if a ruthenium material is used for the capping layer, then a buffer layer is not necessary (paragraph 0047). As can be seen in Fig. 2C of Takai, the buffer layer includes a plurality of openings exposing the surface of the capping layer (paragraph 0056). However, in the case that the buffer layer is not used, the absorber layer instead is the layer that includes openings exposing the surface of the capping layer. Takai discloses that the absorber film may be a material containing chromium, such as chromium nitride (CrN) (paragraph 0050). It is expected that the chromium nitride material would have a nitrogen content in the range of 5 to 70 atomic%. If a buffer layer is used, the buffer layer acts as an etching stop layer (paragraph 0048), thus indicating that the material used has an etch selectivity with respect to the absorber layer.
Regarding Claims 9 and 10, Takai is silent in regards to the thickness of the capping layer. Tu teaches a capping layer (Tu, paragraph 0019). The capping layer is a silicon-containing material, such as silicon (Tu, paragraph 0019). The capping layer is taught to be about 4 nm to 7 nm (Tu, paragraph 0019), which is less than the thickness of the absorber layer as disclosed in Takai (Takai, paragraph 0053). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a capping layer made of silicon with a thickness less than the thickness of the absorbing layer, as taught by Tu, in the mask disclosed by Takai because the silicon prevents oxidation od the reflective multilayer (Tu, paragraph 0019) and layer thickness can be adjusted based on etching characteristics of the layers to provide process flexibility and reduce manufacturing time and costs (see Tu, paragraph 0016).
Regarding Claims 11 and 12, Takai discloses that the photoabsorber layer comprises two sublayers that are sequentially stacked (see items 15a and 15b in Fig. 1). The layer 15a is made of tantalum nitride or chromium nitride (paragraph 0050), while the layer 15b is made of tantalum oxide or chromium nitride (paragraph 0051). Thus, a discontinuity in the nitrogen content in the two layers exists (i.e. the nitrogen content is discontinuously changed according to height).
Regarding Claim 15, Takai discloses that the photoabsorber layer is about 50 nm (paragraph 0053). However, Takai is silent in regards to the thickness of the buffer layer. Tu teaches a mask and a method of manufacturing a mask. Tu teaches a mask having a substrate (Tu, paragraph 0015) with a reflective layer (Tu, paragraph 0015), a capping layer (Tu, paragraph 0019), a buffer layer (Tu, paragraph 0018), and an absorber layer (Tu, paragraph 0015) deposited onto the substrate. The buffer layer of Tu is said to be 2 nm to 5 nm (Tu, paragraph 0018). Takai and Tu are analogous art because both references pertain to masks and their manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a buffer layer with a thickness less than the absorber layer, as taught by Tu, for the mask disclosed by Takai because layer thickness can be adjusted based on etching characteristics of the layers to provide process flexibility and reduce manufacturing time and costs (see Tu, paragraph 0016).
Regarding Claim 16, Takai discloses that the reflective film is a multilayer (paragraph 0046). The multilayer is made of alternating stacked layers of molybdenum and silicon paragraph 0046). However, Takai is silent in regards to the presence of a border region and a pattern region. Tu teaches a mask having a black border region, which is an area of the mask outside the mask image region that is exposed during an exposure process (Tu, paragraph 0013). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to have a border region and a pattern region, such as those taught by Tu, in the mask disclosed by Takai because the black border region reduces the amount of exposure experienced in adjacent fields, which reduces shadowing effects and enhances aerial image contrast realized by the mask (see Tu, paragraph 0021).
Regarding Claims 17-19, Takai discloses a reflection-type mask and a method of manufacturing said mask. The mask described by Takai is a phase shift mask (paragraph 0040) for extreme ultraviolet (EUV) lithography (paragraph 0003). The mask has a substrate (11), on which a multilayer reflective film (12), a capping layer (13), a buffer layer (14), and a photoabsorber layer (15) are formed (paragraph 0044, see also Fig. 1). As can be seen in Fig. 2C of Takai, the buffer layer includes a plurality of openings exposing the surface of the capping layer (paragraph 0056). The capping layer is ruthenium (Ru) or titanium oxide (TiO) (paragraph 0047). The buffer layer functions as an etching top layer when the photoabsorber layer is etched (paragraph 0048). If chromium is used in the photoabsorber layer, a material capable of functioning as an etching stop layer other than chromium is used for the buffer layer (paragraph 0052). The photoabsorber layer may be a material containing tantalum (such as tantalum nitride, TaN) or a material containing chromium (such a chromium nitride, CrN) (paragraph 0050). Takai discloses that the photoabsorber layer comprises two sublayers that are sequentially stacked (see items 15a and 15b in Fig. 1). The layer 15a is made of tantalum nitride or chromium nitride (paragraph 0050), while the layer 15b is made of tantalum oxide or chromium nitride (paragraph 0051). Thus, a discontinuity in the nitrogen content in the two layers exists (i.e. the nitrogen content is discontinuously changed according to a distance from the buffer pattern). The photoabsorber layer is disclosed to be about 50 nm (paragraph 0053). However, Takai is silent in regards to the thickness of the buffer layer. Tu teaches a mask and a method of manufacturing a mask. Tu teaches a mask having a substrate (Tu, paragraph 0015) with a reflective layer (Tu, paragraph 0015), a capping layer (Tu, paragraph 0019), a buffer layer (Tu, paragraph 0018), and an absorber layer (Tu, paragraph 0015) deposited onto the substrate. The buffer layer of Tu is said to be 2 nm to 5 nm (Tu, paragraph 0018). Takai and Tu are analogous art because both references pertain to masks and their manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a buffer layer with a thickness less than the absorber layer, as taught by Tu, for the mask disclosed by Takai because layer thickness can be adjusted based on etching characteristics of the layers to provide process flexibility and reduce manufacturing time and costs (see Tu, paragraph 0016).
Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090220869 A1 (Takai) in view of US 20190369484 A1 (Tu) as applied to claims 1, 13, and 17 above, and further in view of US 20060099517 A1 (Sugawara).
Regarding Claims 6, 14, and 20, Takai (when modified to include the teachings of Tu) discloses a mask according to instant Claims 1, 13, and 17, as explained above. Takai discloses that when the absorber layer contains chromium, a material capable of functioning as an etching stop layer other than chromium is used in the buffer layer (Takai, paragraph 0052). Further, Takai discloses that ruthenium can be used in the capping layer (Takai, paragraph 0047). Tu teaches that the buffer layer can include ruthenium-containing materials (Tu, paragraph 0018). However, neither Takai nor Tu teach or disclose a buffer layer material according to Claims 6, 14, and 20 of the instant application. Sugawara teaches a phase shift mask fabrication method. The phase shift mask taught by Sugawara contains a buffer film (Sugawara, paragraph 0071). The buffer film taught by Sugawara acts as an etching stopper (Sugawara, paragraph 0071). The buffer film may be formed with ruthenium or silicon dioxide (Sugawara, paragraph 0071). Takai, Tu, and Sugawara are analogous art because each reference pertains to masks and their manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use silicon dioxide for the buffer layer, as taught by Sugawara, in the mask disclosed by Takai (modified to include the teachings of Tu) because silicon dioxide is a known substitute for ruthenium in buffer layers and can act as a suitable etching stopper (see Sugawara, paragraph 0071).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737           

/PETER L VAJDA/Primary Examiner, Art Unit 1737          
09/09/2022